ORDER
PER CURIAM.
Appellant, Ric Jacobs, (“appellant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying appellant’s motion to set aside judgment and the trial court’s dismissal of appellant’s claim in favor of respondent, Continental Airlines, (“respondent”). We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential *286purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b).

. Appellant’s motion to strike respondent's brief, which was taken with the case on appeal, is hereby denied. Furthermore, it is hereby ordered that persons requesting access to the court files may obtain access to such only under court personnel supervision.